Case 3:19-cv-OOOOZ-EC|\/|-CSC Document 7 Filed 01/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
EASTERN DIVISION

ARTIE JAMES COLLIER, 191793

Petitioner,

)
)
)
)
)
vs. ) CASE NO: 3119-cV-2-ECM
)
PATRICE RlCHIE. et al., )

)

)

)

Respondents.

NOTICE OF APPEARANCE
Cornes now the undersigned, Stephen N. Dodd and enters his notice
of appearance for the Respondents in the above-styled cause as counsel of record
for the St.ate of Alabama.
Respectfully submitted,
Steve Marshall

Attorney General
By -

/S/Stephen N. Dodd
Stephen N. Dodd

Assistant Attorney General

Case 3:19-cV-OOOO2-EC|\/|-CSC Document 7 Filed 01/16/19 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on this 16th _d_ay of January 2019, l electronically filed

the foregoing With the Clerk of the Court using the CM/ECF system, and l hereby

certify that I have mailed by United States Postal Service the document to the

following non-CM/ECF participant Artie Collier, AIS#

191793g Bullock

Correctional FacilityiP.O. Box 5107, Union SpringLAL 36089-5107.

ADDRESS OF COUNSEL:
Office of the Attorney General
Criminal Appeals Division
501 Washington Avenue
Montgornery, AL 36130

Phone: (334) 242-73()0
FaX: (334) 242-2848
Email:

/s/ Stephen N. Dodd
STEPHEN N. DODD

Assistant Attorney General

Attorney for Respondents

Alabarna Attorney General’s foice

501 Washington Avenue

Montgomery, AL 36130

Telephone: 334-242-7300

Fax: 334~242-2848

E-rnail: d.ocketroom@ago.state.a_l.us

 

docl<_etroom(&)ago.state.al.us

 

2572033/206334-001

